UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 15, 2007 First Defiance Financial Corp. (Exact name of registrant as specified in its charter) Ohio 0-26850 34-1803915 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 Clinton Street, Defiance, Ohio43512 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(419) 782-5015 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17-CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 21, 2008 First Defiance Financial Corp. issued a press release announcing results for the 2007 fourth quarter and annual periods ended December 31, 2007. A copy of the press release is attached hereto as Exhibit 99.1. The information in this Form 8-K and the attached Exhibit shall not be deemed filed for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of businesses acquired. Not Applicable (b) Pro forma financial information. Not Applicable (c) Exhibits 99.1 Press Release, dated January 21, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. First
